998 F.2d 1009
67 Fair Empl.Prac.Cas. (BNA) 96
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Runnette HICKS, Plaintiff-Appellant,v.BALTIMORE GAS AND ELECTRIC COMPANY, Defendant-Appellee.
No. 93-1027.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 21, 1993.Decided:  July 27, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Runnette Hicks, Appellant Pro Se.
Luther Ellis Justis, Jr., BALTIMORE GAS & ELECTRIC COMPANY, for Appellee.
D.Md.
AFFIRMED.
Before LUTTIG and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Runnette Hicks appeals from the district court's order dismissing part of her Title VII action and granting Defendant's motion for summary judgment as to the remainder of her action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hicks v. Baltimore Gas & Elec. Co., No. CA-90-3282 (D. Md. Dec. 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED